Citation Nr: 1621644	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE 

Entitlement to service connection for a lumbar spine strain with a history of scoliosis and degenerative disease as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active duty service from March 1989 to September 1991.  The Veteran had additional service in the Reserves.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions of the RO.
 
The issue on appeal was remanded in November 2013; it is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has a back disorder that is secondary to his service-connected left knee disorder.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Veteran was provided with a VA examination in April 2009.  The examiner diagnosed lumbar strain, but did not provide a nexus opinion.  As such, the Board remanded the case for an examination to determine the etiology of his spine disorder.  

The Veteran was provided with another VA examination in February 2014.  The examiner found that the Veteran's lumbar spine was normal upon examination, but noted in the report that a February 2008 magnetic resonance imaging (MRI) scan reflected degenerative disc disease, bulging discs, and posterior facet degenerative changes.  The examiner opined that these were normal changes expected in the Veteran's age group and level of obesity.  The examiner opined that it was less likely as not that the Veterans current back disability was related to his service connected left knee disability, and was more likely as not his back condition was related to other physical factors such as his morbid obesity, sedentary life style, age, and acute injuries sustained during civilian activities after he left the service.  He found no knee dysfunction, and noted that, for the Veteran's knee to cause a distant joint problem, the knee would have to cause an abnormal motion or function and/or place additional stress or strain on the distant joint.  He indicated that, at the time of the examination, the Veteran had no limp and that over the years his chart rarely reflected a limp. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2014 examination is inadequate, for the following reasons.  First, the examiner opined that the Veteran's knee was normal; however, the Veteran submitted a statement from his wife, indicating that his knee problems get worse throughout the day and that, by the end of the day, he is in pain and limps.  In addition, VA medical records show that, the week following his VA examination, the Veteran's left knee gave way, causing him to fall.  The examiner must address this evidence in the claims file.

In addition, the examiner did not consider whether the Veteran's service-connected left knee disability has aggravated his back disorder.  

Finally, the examiner did not address the April 2009 VA examiner's diagnosis of lumbar strain.  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  
As such, an addendum opinion, with an additional examination if deemed necessary, should be obtained to determine whether the Veteran has a current spine disability that has been caused or aggravated by his service-connected left knee disabilities.  The examiner should address the evidence in the record that the Veteran's left knee disability causes him to limp after daily use, and that he has fallen when it has given way.  In addition, even if no further lumbar spine disorder is diagnosed, the examiner should address the etiology of the April 2009 diagnosis of lumbar strain.

Accordingly, the case is REMANDED for the following action:

1.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current lumbar spine disability.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current back disorder (any lumbar spine disorder diagnosed since February 2009, to include lumbar strain diagnosed in April 2009) has been caused (in whole or in part) by his service-connected left knee disability; and

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current back disorder (any lumbar spine disorder diagnosed since February 2009, to include lumbar strain diagnosed in April 2009) has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left knee disorder.

In so opining, the examiner should address the statement submitted in March 2009 by the Veteran's wife, indicating that his left knee worsened throughout the day, and caused him to limp by the end of his work day, and the VA medical record dated in February 2014 reflecting his report that his left knee gave way, causing him to fall.

If the Veteran's current back disorder has been aggravated by his service-connected left knee disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected left knee disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




